DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “one respective radially encircling receiving part in the piston on the side facing the housing and on the side facing the valve seat and configured to receive the first seal and the second seal.”  However, as disclosed there are two separate receiving parts (one each for the first seal and the second seal).  So, the scope of claim 9 is unclear if the recitation requires one receiving part or two.  Claim 10 recites “receiving parts”, which would contradict claim 9 if only one receiving part is recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bielaβ (US Patent Number 8,322,681).
Bielaβ discloses a valve comprising: a housing (see Fig. 2); a solenoid (7) arranged in the housing; a pin (2A) configured to be moved by the solenoid; a piston (3) that is pot-shaped and connected to the pin; a first seal (14) that seals off the piston against the housing; a second seal (3E) that seals off the piston against a valve seat; and one respective radially encircling receiving part in the piston on the side facing the housing and on the side facing the valve seat and configured to receive the first seal and the second seal (see Fig. 7 for an enlarged view showing both seals in encircling receiving parts of the piston 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9-12 and 14-16 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Bonanno (DE 10 2014 226 885 A1, published June 23, 2016) in view of Natho (US Patent Number 2,886,283).
US Patent Number 10,260,644 B2 will be used as the translation for Bonanno with the citations below from the US Patent Number 10,260,644 B2.
Re claim 9, Bonanno discloses a valve comprising: a housing (see Fig. 1); a solenoid (5) arranged in the housing; a pin (7) configured to be moved by the solenoid; a piston (8) that is pot-shaped and connected to the pin (see Fig. 1 or 2); and a second seal (10) that seals off the piston against a valve seat.  Bonanno fails to disclose a first seal that seals off the piston against the housing; a second seal that seals off the piston against a valve seat; and one respective radially encircling receiving part in the piston on the side facing the housing and on the side facing the valve seat and configured to receive the first seal and the second seal.
Natho discloses a similar valve comprising: a housing (see Fig. 1); a pin (36) configured to be moved by an actuator; a piston (66, 34, 40, 52) that is pot-shaped (the disclosed cup shape is seen as being pot-shaped as well) and connected to the pin (see Fig. 1); a first seal (68) that 
Re claim 10, the modified Bonanno discloses the valve as claimed in claim 9.  Bonanno also discloses forming beads (14) in parts of the piston (although not for seals).  It would have been obvious to have formed the respective radially encircling receiving parts for the seal(s) as beads as this is a known technique for modifying the piston of Bonanno as the resulting device would yield results that are predictable (i.e., beads would be formed that would house seals).
Re claim 11, the modified Bonanno discloses the valve as claimed in claim 10, wherein at least one of the first seal and the second seal is a disk-shaped seal and/or an O-ring (both seals of Natho have o-rings and are also considered to be disk-shaped).
Re claim 12, the modified Bonanno discloses the valve as claimed in claim 11, wherein at least one of first seal and the second seal is plastic or an elastomer (Natho discloses a resilient deformable material, such as nylon, TEFLON or similar materials).  The PTFE (TEFLON) is a plastic and various plastics and elastomers are considered obvious variations of the disclosed similar materials).

Re claims 15 and 16, the modified Bonanno discloses the valve as claimed in claim 14 and discloses insert molding.  Bonanno also discloses welding and pressing as known joining techniques (see col. 1, lines 39 and 40).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have attached the base to the piston in Bonanno by welding or pressing as these are known techniques for attaching members and the results would have been predictable (i.e., the parts are attached).

Claim 13 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Bonanno in view of Natho as applied to claim 12 above, and further in view of Sauer et alia (US Patent Number 8,746,657), hereinafter “Sauer”.
The modified Bonanno discloses the valve as claimed in claim 12.  Sauer discloses a similar valve with two seals.  Sauer also discloses vulcanizing one or more seals (see col. 1, lines 57-64).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have vulcanized one or more of the seals on the piston as this is a known joining technique for seals and the results would have been predictable (i.e., the seal is attached to the piston).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753